DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities:  line 5 should be amended to -is mounted to be movable along a longitudinal axis of the electromagnetic control device-.  Appropriate correction is required.

Claim 8 is objected to because of the following informalities:  line 4 should be amended to - an unenergized condition of the energizable coil unit -.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-5 and 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3:
The claim is unclear because of the limitation “friction bearing”. It’s unclear what structure reads on this claim. It’s not clear if this limitation simply requires a surface for the tappet to roll/slide or move against or a bearing that is pressed in place somewhere within the electromagnetic control device. For the sake of examination, the office has assumed that this limitation only requires a surface for the tappet to rotate and move against.
Claims 4, 5 and 7 are rejected due to their dependence on claim 3.
Regarding claim 7:
The claim recites the limitation "the spring plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent number 2014/0253265 to Suzuki et al. (Suzuki) as evidenced by US patent application publication number 2013/0276564 to Popp et al. (Popp) and US patent application publication number 2016/0186622 to Gruener et al. (Gruener).
Suzuki discloses:
Regarding claim 1:
An electromagnetic control device (figure 1), comprising: 
an armature (12);  
an energizable coil unit (50), with which the armature is mounted to be movable along a longitudinal axis of the control device in an energized condition and is movable between a retracted position and an extended position relative to a pole core (¶0063, the coil unit is moveable with the tappet/plunger 11); 
a tappet (11) which interacts with the armature (12; ¶0048) and is mounted for movement along the longitudinal axis (see extending direction R1 in figure 1) and has a free end (see figure 1 below, element A) by which the tappet interacts with a camshaft (figure 2, element 70) in the extended position for adjusting the camshaft (11 contacts groove 71 and adjusts the camshaft 70 in either direction “L” or “F”);  
an adapter (figure 1, element 2) to a cylinder head cover (the adapters are typically attached to cylinder head covers as evidenced by US 2013/0276564 to Popp which indicates in the adapter/housing 3/2 that is connected to a cylinder head 100); 
a first bearing section (4) within the adapter (2) for rotational bearing of the tappet (the tappet typically rotates within the bearing during contact with the groove 71 of the camshaft as evidenced by US 2016/0186622 to Gruener ¶0016 which indicates that the tappet rotates which is the result of the tappets engagement with the groove); 

wherein the armature and the tappet are connected to one another (¶0048, “a first armature arrangement 10 which consists of an armature 12 which is arranged fixedly in terms of movement on a first actuating element 11”) for conjoint rotation (¶0048 indicates that the tappet 11 and armature 12 are fixedly connected while the Gruener above indicates that the tappet does rotate (during engagement with the groove) which would indicate that tappet 11 and armature 12 would move together when fixed in the manner described in the Suzuki reference; further, under the broadest reasonable interpretation, the claim does not require when this “conjoint rotation” occurs which can happen during assembly of the armature 12 and tappet 11 into the control device or when the two are assembled within the electromagnetic control device and attached to the cylinder head).  

    PNG
    media_image1.png
    736
    577
    media_image1.png
    Greyscale

Figure 1 - from Suzuki, figure 1, annotated by the examiner
Regarding claim 3 (as best understood by the examiner, see the 35 USC 112(b) rejection of claim 3 above):
The control device according to claim 1, wherein the second bearing section comprises a friction bearing (surface 23 (which is a bearing surface in accordance to the 35 USC 112(b) rejection above of claim 3) that supports the movement of the tappet 11) or is formed by the friction bearing.  

Regarding claim 5:
The control device according to claim 3, wherein the friction bearing (23) is arranged in a tubular body (20; 23 is arranged within 20 which has a tubular body shape as shown in figure 1 above, element B with a hole 23 through its center).  

Regarding claim 6:
The control device according to claim 1, further comprising:  
a spring element (34) having a first end (see figure 1 above, element C) and a second end (see figure 1 above, element D), the spring element being supported on the first end (see figure 1 above, element C) by a spring plate (32) on the tappet (11) or on the armature and being supported at the second end (see figure 1 above, element D) on the second bearing section (42).  

Regarding claim 7:
The control device according to claim 5, wherein the adapter (2) has a stop (5a) against which the spring plate (32) is stopped in the extended position (¶0068).  

Regarding claim 8:
The control device according to claim 1, further comprising:  
a permanent magnet (60), with which the armature in an unenergized condition of the coil unit is held in the retracted position (¶0056, the paragraph indicates during the rest position/non-energized coil unit state 12 bears against 20 and 32 bears against 40 which is the retracted position of the tappet 11 as shown in figure 1).  

Regarding claim 9:
A device (figure 1), comprising: 
a housing (2a) having a longitudinal axis (axis corresponding to R1); 

a tappet (11) that extends along the longitudinal axis (R1) and having a free end (see figure 1 above, element A) for interaction with a camshaft (11 contacts groove 71 and adjusts the camshaft 70 in either direction “L” or “F”); 
an armature (12) fixed to the tappet (11; ¶0048) and extending along the longitudinal axis; 
an adapter (figure 1, element 2) extending from the housing and having a first bearing section (4) for rotational bearing of the tappet (the tappet typically rotates within the bearing during contact with the groove 71 of the camshaft as evidenced by US 2016/0186622 to Gruener ¶0016 which indicates that the tappet rotates which is the result of the tappets engagement with the groove), wherein the first bearing section is located in the adapter (2) and outside of the housing (2a); 
a second bearing section (23 or 42) located in the housing (2a) for rotational bearing of the tappet, the armature, or both the tappet and armature (the tappet typically rotates within the bearing during contact with the groove 71 of the camshaft as evidenced by US 2016/0186622 to Gruener ¶0016 which indicates that the tappet rotates which is the result of the tappets engagement with the groove); 
wherein the tappet is rotatably mounted in the first bearing section, and the armature, the tappet, or both the armature and tappet, are rotatably mounted in the second bearing section (the tappet 11 is rotatably mounted in both the first and second bearing sections and the armature 12 is mounted by extension through tappet 11); and 
wherein the tappet and armature conjointly rotate and move longitudinally along the longitudinal axis between a retracted position and an extended position (¶0048 10 which consists of an armature 12 which is arranged fixedly in terms of movement on a first actuating element 11”).  

Regarding claim 10:
The device according to claim 9, further comprising: 
a spring (34) having a spring first end (see figure 1 above, element C) and a spring second end (see figure 1 above, element D); 
a spring plate (32); 
wherein the spring first end is supported by the spring plate on the tappet (spring first end C in figure 1 above of spring 34 mounts on spring plate 32 which is mounted on tappet 11) or on the armature and the spring second end is supported on the second bearing section (spring second end D in figure 1 above mounts on the second bearing section 42).  

Regarding claim 11:
The device according to claim 10, wherein the adapter (2) has a stop (5a) against which the spring plate (32) is stopped when the tappet and armature are in the extended position (¶0068). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki as applied to claims 1 or 3 above, and further in view of US patent application publication number 2009/0256092 to Nordstrom et al. (Nordstrom).
Regarding claim 2:
Suzuki fails to disclose:
The control device according to claim 1, wherein the second bearing section is made of a nonmagnetic or nonmagnetizable material.  
Nordstrom teaches:
	An actuator (figure 1) with a liner tube (62) made from non-magnetic material such as stainless steel (¶0020) located within the pole pieces 64 and 66.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Suzuki to further include a non-magnetic stainless steel liner tube within the second bearing section/pole pieces (23 or 42) of Suzuki as taught by Nordstrom to act as a guide to the plunger or as a magnetic barrier between the pole pieces of 
Regarding claim 4:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 2 by Suzuki and Nordstrom:
The control device according to claim 3, wherein the friction bearing is made of plastic or a nonmagnetic or a nonmagnetizable stainless steel (see the non-magnetic stainless steel liner tube incorporated into Suzuki from Norstrom that replaces the pole pieces 23 or 42 of Suzuki as the second bearing section/friction bearing).  

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following is pertinent prior art: US patent number 4,602,233 to Pavlovsky, US patent number 8,596,237 to Popp et al., US patent application publication number 2013/0293035 to Elendt, US patent application publication number 2009/0189724 to Golz et al., US patent application publication number 2015/0322830 to Rigling, US patent number 3,656,076 to Prouty et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WESLEY G HARRIS/Examiner, Art Unit 3746